Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-5,10-17,19,20,22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Detrano 6191206 in view of Hamatani 2019/0177513 and Etoh 5534569.
Detrano exemplifies (example G) tire treads of 80.5 parts SBR + 30 parts natural rubber (collectively applicant’s polymer base), 32.4 parts carbon black N343, 5.4 parts Printex XE2, processing aids, ZnO, sulfur and accelerators (collectively applicant’s vulcanizing system).
N343 has a BET surface area of 97m2/g (table 2) which qualifies as applicant’s “a”. Printex XE2 has a BET surface area of 1000m2/g (table 2) which qualifies as applicant’s “b”. Normalized to 100 SBR + natural rubber, this becomes:
	100 SBR + NR
	 29 N343
	 4.9 Printex XE2

The ratio of N343 to Printex XE2 is 29/4.9 or 5.9.
The cited example lacks an aromatic hydrazide.
Aromatic hydrazides are known dispersing agents for carbon black in rubber compositions. Hamatani (abstract; paragraph 69) discloses such compounds improve wear resistance and improves dispersiveness of the carbon black in the rubber in amounts of as little as 0.05phr (paragraph 58). Etoh (col 1 line 11-14; table 1) recognizes that hydrazides (both aromatic and nonaromatic) lower the heat generation of a tire tread’s properties.
It would have been obvious to add an aromatic hydrazide to Detrano’s rubber composition to improve the tread’s properties

In regards to applicant’s dependent claim:
The first carbon black may have a slightly higher surface area (col 3 line 36-40; N110 of table 2).
The amount of the conventional carbon black (ie the N343) can be as high as 40phr (claim 12 of Detrano).
	4.9 parts Printex XE2 is “about 5”. Detrano also explicitly suggests larger amounts (col 3 line 17-22). 


Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Detrano 6191206 in view of Hamatani 2019/0177513 and Etoh 5534569 in further view of Sandstrom 5462979.
Detrano/Hamatani/ Etoh apply as explained above.
	The cited example of Detrano uses N343 carbon black instead of applicant’s N550. N343 and N550 are both suitable carbon blacks are for tire treads. Sandstrom (col 6 line 20-22) list the two as alternatives to one another.
	It would have been obvious to use any common carbon black known for tire treads in Detrano’s blend.

Claims 1,3-5,10-17,19,20,22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki 2014/0296413 in view of Hamatani 2019/0177513 or Etoh 5534569.
Miyazaki exemplifies (example 15) blends for tires of 100 parts natural rubber (ie applicant’s polymer base), 45 parts carbon black N326, 5 parts Lionite conductive carbon black, 5 parts silica, antioxidant, petroleum resin, ZnO, sulfur and stearic acid (collectively applicant’s vulcanizing system). N326 has a surface area of 84m2/g (paragraph 119) which qualifies as applicant’s “a”. Lionite has a surface area of 1052m2/g (paragraph 122) which qualifies as applicant’s “b”.
The ratio of N326 to Lionite is 45/5 or 9.
The composition can be used as a jointless band (see claim 7 of Miyazaki). A jointless band can be considered to be part of the “tread”. Applicant’s claim 15 is drawn to a “compound” (ie a composition) – not a tire tread. “Tire tread rubber compound” is nothing more than future intended use attached to the composition.
The cited example lacks an aromatic hydrazide.
Aromatic hydrazides are known dispersing agents for carbon black in rubber compositions. Hamatani (abstract; paragraph 69) discloses such compounds improve dispersiveness of the carbon black in the rubber in amounts of as little as 0.05phr (paragraph 58). Etoh (col 1 line 11-14; table 1) recognizes that hydrazides (both aromatic and nonaromatic) lower the heat generation of a tire tread’s properties.
It would have been obvious to add an aromatic hydrazide to Miyazaki’s rubber composition to improve the composition’s properties.

In regards to applicant’s dependent claim:
The first carbon black may have a slightly higher surface area (paragraph 67).
The amount of the conductive carbon black can be slightly higher (eg 8 pphr paragraph 65) which would meet applicant’s preferred a/b ratio.
The conductive carbon black may have a slightly lower surface area (paragraph 64).
The amount of the first carbon black can be 30-50phr (paragraph 71).

Claims 15-17,20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over KR1020160125842 in view of Hamatani 2019/0177513 or Etoh 5534569.
KR1020160125842 exemplifies (#4) adding 40 parts carbon black N220 and 6 parts conductive carbon black KMH77 (paragraph 26) to 100 parts natural rubber, ZnO, stearic acid, oil, antioxidant, sulfur and vulcanization accelerator (paragraph 27). N220 has a surface area of 115m2/g and KMH77 has a BET surface area of  1,400m2/g meeting applicant’s first and second carbon blacks respectively (see table 2). The composition is useful in tires (paragraph 1).
The ratio of N220 to KMH77 is 40/6 or 6.7.
Applicant’s claim 15 is drawn to a “compound” (ie a composition) – not a tire tread. “Tire tread rubber compound” is nothing more than future intended use attached to the composition.
The cited example lacks an aromatic hydrazide.
Aromatic hydrazides are known dispersing agents for carbon black in rubber compositions. Hamatani (abstract; paragraph 69) discloses such compounds improves dispersiveness of the carbon black in the rubber in amounts of as little as 0.05phr (paragraph 58). Etoh (col 1 line 11-14; table 1) recognizes that hydrazides (both aromatic and nonaromatic) lower the heat generation of a tire.
It would have been obvious to add an aromatic hydrazide to Miyazaki’s rubber composition to improve the composition’s properties.

In regards to applicant’s dependent claim:
The first carbon black may be used in amounts of 30-60phr (paragraph 21).


	The “less than or equal to 1 phr” in describing “C” necessitates the following new rejections:

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3,5,10,11,13,15,16,19,22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Detrano 6191206
Detrano exemplifies (example G) tire treads of 80.5 parts SBR + 30 parts natural rubber (collectively applicant’s polymer base), 32.4 parts carbon black N343, 5.4 parts Printex XE2, processing aids, ZnO, sulfur and accelerators (collectively applicant’s vulcanizing system).
N343 has a BET surface area of 97m2/g (table 2) which qualifies as applicant’s “a”. Printex XE2 has a BET surface area of 1000m2/g (table 2) which qualifies as applicant’s “b”. Normalized to 100 SBR + natural rubber, this becomes:
	100 SBR + NR
	 29 N343
	 4.9 Printex XE2

The ratio of N343 to Printex XE2 is 29/4.9 or 5.9.
The “less than or equal to 1 phr” in describing “C” includes zero. See MPEP2173.05(c) and Ex parte Khusid 174 USPQ 59 where “a moisture content of not more than 70%” reads on dry material.

In regards to applicant’s dependent claim:
	4.9 parts Printex XE2 is “about 5”. 


Claims 4,12-14,17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Detrano 6191206.
	Detrano applies as explained above.
Detrano’s N343 has a BET surface area of 97m2/g (table 2) which is just below claim 4 and 17’s minimum. However, Detrano (col 3 line 36-40; N110 of table 2) first carbon black may have a slightly higher surface area (col 3 line 36-40; N110 of table 2).
Detrano’s 29 parts of N343 is slightly below claim 12 and 20’s minimum. However, Detrano teaches the amount of the conventional carbon black (ie the N343) can be as high as 40phr (claim 12 of Detrano).
	4.9 parts Printex XE2 is “about 5”. Detrano also explicitly suggests larger amounts (col 3 line 17-22). 


	Slide 20 of the “New Carbon Black Development” lecture confirms BET and N2SA are nitrogen adsorption measurements.
	Miyazaki 2016/0368324 is cited to confirm that a jointless band can be considered part of the tread. See the abstract’s “the tread portion including a jointless band”.

Applicant's arguments filed 3/31/22 have been fully considered but they are not persuasive. 
	Applicant argues that each of the primary references lack the specific ratio of the two carbon blacks.
	This is untrue. The rejections utilizing Detrano, Miyazaki and KR1020160125842 as a primary reference all contain examples within the claimed ratio of carbon blacks. The rejections are premised on the obviousness of adding the hydrazide – not altering the references’ ratio of carbon blacks. Any arguments regarding the importance of this ratio cannot overcome these rejections. 
	Simply because applicant chooses to report a “ratio” of the two carbon blacks instead of the individual amounts of each is no reason for allowability. In fact applicant’s claimed “ratio” is broader than the cited examples in the prior art. For instance, Detrano’s 32.4 parts C black 1 with 5.4 parts C black 2 (a ratio of 6) is a much narrower  disclosure than applicant’s claim 1 “ratio of 3-10” which would encompass many combinations of the two carbon blacks (eg 25pph/3pph; 25pph/8pph; 40pph/10pph; 50pph/15pph). Furthermore, Detrano’s examples F,G,I and J all fall within applicant’s 3-10 “ratio”. Similarly, KR1020160125842’s examples 4 and 5 both fall within applicant’s claim 15’s 5-8 “ratio”. Applicant’s position that Detrano, Miyazaki and  KR1020160125842 lack the claimed ratio is untenable.
Applicant argues that KR1020160125842 is directed to a retread adhesive and therefore nonanalogous art. 
This is not convincing. Applicant’s claim 15 is directed to a “tire tread rubber compound”. The field of endeavor is tire making. An adhesive to bond a new tread to an old tire is in the field of tire making. Claim 15 is considered a composition claim with future intended use (tire tread). Claim 15’s future intended use is not a limitation (MPEP2111.02 II.).
The only relevant question for the three rejections is: What effect does the addition of the dispersing agent (c) have on this prior art? Comparing applicant’s D (lacking dispersing agent) against E and comparing applicant’s F (lacking dispersing agent) against G may shed light on this question. By adding the dispersing agent, electrical resistance and EB stay the same. Viscosity is reduced which would be expected from a “dispersing” agent. Rolling resistance does improve. 
However, this rolling resistance improvement is expected – not unexpected. Both Hamatani (abstract; paragraph 69) and Etoh (col 1 line 11-14; col 4 line 33; table 1) teach that hydrazides lessen the heat generation. This lowered heat generation is responsible for improving rolling resistance. Hamatani hints at this in his paragraph 2 where he implies lowering heat generation improves fuel efficiency and lowered rolling resistance. Saito 2015/0144243 (paragraph 80’s “… so as to ensure the low heat generation property of the tire, to thereby reduce the rolling resistance.”) can be cited to more explicitly link lowered heat generation with improved rolling resistance.

Miyasaka 2018/0105675’s required (I) compound appears to be considered a dispersing agent for carbon black (paragraph 12). This (I) compound is excluded by applicant’s “consisting of” language.

	The terminal disclaimer overcomes the obviousness double patenting rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	4/28/22